Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments filed 2/7/21 with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20116/0097545), Neyhart (US 2014/0177469), and Bond et al. (US 2005/0159905).
Regarding claim 1, Chang discloses a hot water using system comprising: hot water using equipment ([0003], i.e. boiler); a relay device (100, (room controller),[0021],Figure 1) that communicates with the hot water using equipment and communicates with a management server (120,) via a communication network, the relay device having a communication setting switch ( 103 (Controller), 101a,b)  that is placed outdoor and is operated  to perform communication setting for communicating with the communication network; wherein the relay device comprises: a first switch, receiving a first signal operation for turning functions of a wireless LAN access point on and off; a second switch, receiving a second signal operation for performing communication 
However, Neyhart discloses a network access control system (Abstract)  with a switching part that is provided separately from the relay device and switches an operation through of the communication setting switch between activation and inactivation, wherein the relay device comprises: a first switch, receiving a first pressing operation for turning functions of a wireless LAN access point on and off; a second 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to provide a manual override or disconnect from the network, as taught by Neyhart, in order to enhance security of the water providing equipment in the event of unauthorized access to the network. 
Additionally, Bond discloses a monitoring system (Abstract) wherein the communication setting switch (transceiver and repeater), (22a-f, 30, [0031-0032]) are mounted outdoors. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to separate components, such as to the outdoors in order to improve signal quality and range.
Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20116/0097545), Neyhart (US 2014/0177469),  Bond et al. (US 2005/0159905), and  Buchheit et al. (US 2014/0297048).
Regarding claim 2, Chang, as modified, discloses the hot water using system according to claim 1, but not that the switching part is placed indoor . 
However, Buchheit (048) discloses an intelligent hot water system (Abstract), wherein the switching part (128, [0029], Figure 1) is placed indoor. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to locate the switching part indoor in order to protect it from the elements and vandalism.
Regarding claim 3, Chang, as modified, discloses the  hot water using system according to claim 1, further comprising: a remote controller that is for operating the hot 048-[0030]). 
Regarding claim 4, Chang, as modified, discloses the  hot water using system according to claim 2, further comprising: a remote controller that is for operating the hot water using equipment in a remote fashion, wherein the switching part is provided in the remote controller (048-[0030]). 
Regarding claim 5, Chang, as modified, discloses the hot water using system according to claim 1, further comprising: a notification part (048-Figure 2) that notifies a user of a fact that an improper operation has been performed in a case in which an operation has been performed on the communication setting switch when the operation through the communication setting switch are inactivated by the switching part. 
Regarding claim 6, Chang, as modified, discloses the hot water using system according to claim 2, further comprising: a notification part (048-Figure 2) that notifies a user of a fact that an improper operation has been performed in a case in which an operation has been performed on the communication setting switch when the operation through the communication setting switch are inactivated by the switching part. 
Regarding claim 7, Chang, as modified, discloses the hot water using system according to claim 3, further comprising: a notification part (048-Figure 2) that notifies a user of a fact that an improper operation has been performed in a case in which an operation has been performed on the communication setting switch when the operation through the communication setting switch are inactivated by the switching part (048-Figure 6, 600).
Regarding claim 8, Chang, as modified, discloses the hot water using system according to claim 4, further comprising: a notification part (048-Figure 2) that notifies a user of a fact that an improper operation has been performed in a case in which an operation has been performed on the communication setting switch when the operation through the communication setting switch are inactivated by the switching part (048-Figure 6, 600).
Regarding claim 9, Chang, as modified, discloses the hot water using system according to claim 1, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 10, Chang, as modified, discloses the hot water using system according to claim 2, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 11, Chang, as modified, discloses the hot water using system according to claim 3, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 12, Chang, as modified, discloses the hot water using system according to claim 4, wherein communication setting of the relay device for 048-[0037])  connected to the communication network. 
Regarding claim 13, Chang, as modified, discloses the hot water using system according to claim 5, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 14, Chang, as modified, discloses the hot water using system according to claim 6, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 15, Chang, as modified, discloses the hot water using system according to claim 7, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 16, Chang, as modified, discloses the hot water using system according to claim 8, wherein communication setting of the relay device for communicating with the communication network is communication setting for communicating with a wireless LAN router (048-[0037])  connected to the communication network. 
Regarding claim 17, Chang, as modified, discloses the relay device (048-128, [0033]) that is used in the hot water using system according to claim 1. 
Regarding claim 18, Chang, as modified, discloses the relay device (048-128, [0033]) that is used in the hot water using system according to claim 2. 
Regarding claim 19, Chang, as modified, discloses the relay device (048-128, [0033]) that is used in the hot water using system according to claim 3. 
Regarding claim 20, Chang, as modified, discloses the relay device (048-128, [0033]) that is used in the hot water using system according to claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/
Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746